PER CURIAM.
This case comes to us on direct appeal from a decision of the Second District Court of Appeal reported at 342 So.2d 850 (Fla. 2nd DCA 1977), wherein the Court upheld the constitutionality of Section 775.082, Florida Statutes (1975). The constitutional question raised by appellant was resolved in our recent decision in Banks v. State, 342 So.2d 469 (Fla.1977).
Accordingly, the decision of the Second District Court of Appeal is affirmed.
OVERTON, C. J., and ADKINS, BOYD, HATCHETT and KARL, JJ., concur.